


110 HR 3907 IH: Small Business Tax Relief Act of

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3907
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief for small businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Tax Relief Act of
			 2007.
		2.Work opportunity
			 credit made permanent
			(a)In
			 generalSubsection (c) of section 51 of the Internal Revenue Code
			 of 1986 is amended by striking paragraph (4).
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred to individuals who begin work for the employer after the date
			 of the enactment of this Act.
			3.New markets tax
			 credit made permanent
			(a)In
			 generalSubparagraph (D) of
			 section 45D(f)(1) of the Internal Revenue Code of 1986 (relating to national
			 limitation on amount of investments designated) is amended by striking
			 for 2006, 2007, and 2008 and inserting for 2006 and each
			 calendar year thereafter.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			4.Qualified
			 leasehold improvement property and qualified restaurant property treated as
			 15-year property
			(a)In
			 generalClauses (iv) and (v) of section 168(e)(3)(E) of the
			 Internal Revenue Code of 1986 are each amended by striking placed in
			 service before January 1, 2008.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007.
			5.Research
			 credit
			(a)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
			(b)Conforming
			 amendmentSection 45C(b)(1) of such Code (relating to qualified
			 clinical testing expenses) is amended by striking subparagraph (D).
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			6.Expensing of
			 environmental remediation costs
			(a)In
			 generalSection 198 is amended by striking subsection (h).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2007.
			7.Increase in
			 exclusion of gain from qualified small business stock
			(a)In
			 GeneralParagraph (1) of section 1202(a) of the Internal Revenue
			 Code of 1986 is amended by striking 50 percent and inserting
			 62.5 percent.
			(b)Empowerment Zone
			 BusinessesSubparagraph (A) of section 1202(a)(2) is
			 amended—
				(1)by striking
			 60 percent and inserting 75 percent, and
				(2)by striking
			 50 percent and inserting 62.5 percent.
				(c)Effective
			 DateThe amendments made by this section shall apply to sales or
			 exchanges of qualified small business stock in taxable years beginning after
			 the date of the enactment of this Act.
			8.Qualified small
			 businesses election of taxable year ending in a month from April to
			 November
			(a)In
			 generalPart I of subchapter E of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to accounting periods) is amended by inserting
			 after section 444 the following new section:
				
					444A.Qualified
				small businesses election of taxable year ending in a month from April to
				November
						(a)General
				ruleA qualified small business may elect to have a taxable year,
				other than the required taxable year, which ends on the last day of any of the
				months of April through November (or at the end of an equivalent annual period
				(varying from 52 to 53 weeks)).
						(b)Years for which
				election effectiveAn election under subsection (a)—
							(1)shall be made not
				later than the due date (including extensions thereof) for filing the return of
				tax for the first taxable year of the qualified small business, and
							(2)shall be effective
				for such first taxable year or period and for all succeeding taxable years of
				such qualified small business until such election is terminated under
				subsection (c).
							(c)Termination
							(1)In
				generalAn election under subsection (a) shall be terminated on
				the earliest of—
								(A)the first day of
				the taxable year following the taxable year for which the entity fails to meet
				the gross receipts test,
								(B)the date on which
				the entity fails to qualify as an S corporation, or
								(C)the date on which
				the entity terminates.
								(2)Gross receipts
				testFor purposes of paragraph (1), an entity fails to meet the
				gross receipts test if the entity fails to meet the gross receipts test of
				section 448(c).
							(3)Effect of
				terminationAn entity with respect to which an election is
				terminated under this subsection shall determine its taxable year for
				subsequent taxable years under any other method that would be permitted under
				subtitle A.
							(4)Income inclusion
				and deduction rules for period after terminationIf the
				termination of an election under paragraph (1)(A) results in a short taxable
				year—
								(A)items relating to
				net profits for the period beginning on the day after its last fiscal year-end
				and ending on the day before the beginning of the taxable year determined under
				paragraph (4) shall be includible in income ratably over the succeeding 4
				taxable years, or (if fewer) the number of taxable years equal to the fiscal
				years for which the election under this section was in effect, and
								(B)items relating to
				net losses for such period shall be deductible in the first taxable year after
				the taxable year with respect to which the election terminated.
								(d)DefinitionsFor
				purposes of this section—
							(1)Qualified small
				businessThe term qualified small business means an
				entity—
								(A)(i)for which an election
				under section 1362(a) is in effect for the first taxable year or period of such
				entity and for all subsequent years, or
									(ii)which is treated as a partnership
				for the first taxable year or period of such entity for Federal income tax
				purposes,
									(B)which conducts an
				active trade or business or which would qualify for an election to amortize
				start-up expenditures under section 195, and
								(C)which is a
				start-up business.
								(2)Start-up
				businessFor purposes of paragraph (1)(C), an entity shall be
				treated as a start-up business so long as not more than 75 percent of the
				entity is owned by any person who previously conducted a similar trade or
				business at any time within the 1-year period ending on the date on which such
				entity is formed. For purposes of the preceding sentence, a person and any
				other person bearing a relationship to such person specified in section 267(b)
				or 707(b)(1) shall be treated as one person, and sections 267(b) and 707(b)(1)
				shall be applied as if section 267(c)(4) provided that the family of an
				individual consists of the individual’s spouse and the individual’s children
				under the age of 21.
							(3)Required taxable
				yearThe term required taxable year has the meaning
				given to such term by section 444(e).
							(e)Tiered
				structuresThe Secretary shall prescribe rules similar to the
				rules of section 444(d)(3) to eliminate abuse of this section through the use
				of tiered
				structures.
						.
			(b)Conforming
			 amendmentSection 444(a)(1) of such Code is amended by striking
			 section, and inserting section and section
			 444A.
			(c)Clerical
			 amendmentThe table of sections for part I of subchapter E of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 444 the following new item:
				
					
						444A. Qualified small businesses election
				of taxable year ending in a month from April to
				November.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			9.Increase in
			 maximum number of S corporation shareholders
			(a)In
			 generalSubparagraph (A) of section 1361(b)(1) is amended by
			 striking 100 and inserting 150.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			10.Government
			 contracts with small businesses not subject to tax withholding
			(a)In
			 generalParagraph (2) of section 3402(t) is amended by striking
			 and at the end of subparagraph (H), by striking the period at
			 the end of subparagraph (I) and inserting , and, and by adding
			 at the end the following new subparagraph:
				
					(J)to any specified
				small
				business.
					.
			(b)Specified small
			 businessSubsection (t) of section 3402 is amended by
			 redesignating paragraph (3) as paragraph (4) and by inserting after paragraph
			 (2) the following new paragraph:
				
					(3)Specified small
				businessFor purposes of this subsection, the term
				specified small business means a corporation or partnership which
				meets the gross receipts test of section 448(c) for the taxable year prior to
				the taxable year in which the payment is received (or, in the case of a sole
				proprietorship, which would meet such test if such proprietorship were a
				corporation).
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 511 of the Tax Increase Prevention and Reconciliation Act
			 of 2005.
			
